Citation Nr: 1436102	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  07-29 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals  related to treatment and surgery for prostate cancer by the Department of Veterans Affairs Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to January 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.  In June 2009 and July 2013, the Board remanded the claim for additional development.  In July 2014, the Veteran testified before the Board via videoconference.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's prostate cancer first manifested many years after his separation from service and is not related to his active service.

2.  An additional disability as due to surgery and treatment for prostate cancer, to include urinary incontinence and erectile dysfunction, was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.

CONCLUSIONS OF LAW

1.  Veteran's prostate cancer was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for the residuals of surgery and treatment for prostate cancer as due to treatment received at the VAMC have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

 VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was advised in a November 2005 letter, prior to the initial April 2006 unfavorable rating decision. 

With regard to the duty to assist, the Veteran's VA and private treatment records have been obtained.  The Board notes that the majority of the Veteran's service treatment records were destroyed by a 1973 fire at the National Personnel Records Center.  The Board has the Veteran's separation examination, however.  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  The Veteran was informed of the loss of his service records in June 2007.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board has also reviewed the Veteran's Virtual VA and VBMS claims file, noting no additional records.  Additionally, the VA has obtained VA examinations and opinions.  The Board finds that the opinions received are thorough and well-explained such that further opinion or examination is not necessary in this case.

The Board finds that there has been substantial compliance with the June 2009 remand, in that all available VA records have been obtained and a VA examination with opinions has been obtained.  The Veteran provided additional information concerning his exposure to toxic chemicals and that information was taken into account by the RO and the VA examiner.  Further verification of such exposure is not necessary in this case, as the Board finds the Veteran's contentions of exposure to be credible.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service Connection

The Veteran contends that his prostate cancer was caused or aggravated by exposure to toxic chemicals in service.  Specifically, he contends that he was exposed to carbon tetrachloride while cleaning his base.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's claimed prostate cancer is not contemplated by this regulation, therefore credible lay evidence of continuous symptoms can support the claim. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The available service treatment records, including the Veteran's service separation examination, are negative for any indication of a prostate condition.  Post-service treatment records reflect that the Veteran was diagnosed with prostate cancer in May 1999, after his PSAs had risen over the period of four years.  VA treatment records dated prior to 1999 do not reflect any indication of a prostate condition.  

On February 2010 VA examination, the Veteran reported that he had been exposed to trisodium phosphate and tetrachloride while in service.  The examiner concluded that it was less likely than not that the Veteran's prostate cancer was caused or aggravated by the contended chemical exposure.  First, the examiner could not find evidence of exposure to toxic chemicals in service after review of the claims file.  The examiner then stated that there was no evidence in the medical literature of any causal relationship between exposure to such toxic chemicals and the development of prostate cancer.

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  The Board places great probative weight on the February 2010 VA opinion in reaching that decision.  The February 2010 VA examiner found no indication in the medical literature that the Veteran's contended chemical exposure caused or aggravated his prostate cancer.  Even when taking into account that the majority of the Veteran's service treatment records have been lost, and finding that the Veteran is credible when he states that he was exposed to the chemicals listed above, the Board finds that the elements of service connection have not been met.  There is no indication of  a prostate condition on separation from service, there is no indication of continuity of symptoms since service (as the first indication of prostate cancer was not until more than 40 years following service separation), and there is no medical nexus to support the Veteran's claim.  Accordingly, service connection must be denied.

The Veteran has contended on his own behalf that his prostate cancer is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the Veteran is competent to describe certain symptoms of prostate cancer and that he is diagnosed with prostate cancer, the Board accords his statements regarding the etiology of such disorder less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and his prostate cancer.  By contrast, the 2010 VA examiner took into consideration all the relevant facts in providing the opinion reached, as described in detail above.

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the Veteran's prostate cancer as that condition has not been shown to have been causally or etiologically related to any disease, injury, or incident of service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

1151

The Veteran contends that his prostate cancer treatment and surgery was mishandled by the VA and resulted in his current urinary incontinence and erectile dysfunction.  Specifically, he contends that the 1999 biopsy of his prostate was conducted with only four needles rather than the necessary ten needles.  He contends that the needles were found to be unsterilized and therefore might have caused a rise in his PSAs following surgery.  He contends that his prostate cancer was not so bad that a "watch and wait" approach and/or radiation would have been a better treatment option than the surgery he underwent in July 1999.  And he contends that the surgery performed, a radical retropubic prostatectomy, was experimental at that time and resulted in a "cut nerve."

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, what is required is actual causation, not the result of continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the failure to follow medical instructions.  38 C.F.R. § 3.361.

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361(b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d) & (d)(1).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 3.361(d)(1)(ii). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

Turning to the evidence of record, in February 1998, the Veteran's PSAs were found to have gone from 1-4 in three years.  In May 1999, he underwent a prostate biopsy, which revealed adenocarcinoma, moderately differentiated, in the right biopsy.  The left biopsy was negative.  The Gleason's score was 6 out of 10.  In July 1999, he underwent a radical retropubic prostatectomy.  A specimen obtained showed a Gleason's score of 5 out of 10 involving all quadrants of the prostate tumor.  Postoperatively, the Veteran recovered well, with some difficulty in urinary incontinence.  In August 2000, he reported minimal incontinence.  An August 2000 note shows that prior to the surgery, his PSA was 7.7.  He had a history of Stage II (T2B) adenocarcinoma of the prostate.  Following the surgery, his PSA was .1.  However, it began to rise in March 2000 and in July 2000, was found to be 2.0.  He then underwent radiation therapy.  Since undergoing radiation, his PSAs have remained stable.

In March 2006, the Veteran received a letter from the VA that stated that some of the devices used to perform prostate biopsies at the time that his was performed may not have been satisfactorily sterilized or disinfected.  The letter stated that there was a very small chance that the Veteran could have been exposed to hepatitis B or C virus, or HIV.  He was afforded the opportunity to receive testing for those conditions.

Records dated prior to the July 1999 prostate surgery include informed consent.  Those records demonstrate that in June 1999, the Veteran's VA physician "discussed with patient all options for treatment of prostate cancer - observation, hormones, radiation, and surgery - with there complications and advantages and disadvantages.  He will consider and return on Friday for further discussion."  Two days later, the physician "discussed again with patient and he wishes to proceed with surgery.  All complications explained - possible impotence, incontinence, infection ... He still freely agrees to proceed."

In September 2008, a VA examiner addressed the Veteran's concern that he had acquired an infection from contaminated surgical equipment at the time of prostatectomy, which might have caused the rise in his PSAs.  The examiner stated that there was no likelihood that the possible contaminated equipment could have caused a rise to his PSAs to be interpreted as an early relapse of his prostate cancer.  A resulting infection would have been clinical hepatitis or possible chronic hepatitis, which would have no relation to a recurrence of prostate cancer.

On February 2010 VA examination, the examiner conducted physical examination of the Veteran and reviewed the claims file.  The examiner found that the Veteran continued to have known complications of the surgery, erectile dysfunction and incontinence.  The Veteran stated that the prostate cancer completely changed his life in that following the radiation therapy, he had severe fatigue and weakness, with hip and low back pain.  He felt that his fatigue kept him from doing household work or any sort of employment.  The examiner stated that the Veteran's erectile dysfunction and urinary incontinence were well-known and well-documented complications of prostate cancer treatment and in and of themselves did not indicate negligence, carelessness, lack of proper skill, error in judgment, or other fault on the part of the VA.  The examiner concluded that the increase in the Veteran's PSAs six months to a year following surgery was consistent with a recurrence of prostate cancer, rather than evidence of inadequate treatment.  The examiner noted that the Veteran was seen in December 2007 by a well-respected oncologist who was a professor and had accomplished major research in prostate cancer.  The oncologist and the Veteran had discussed the Veteran's concern that watchful waiting would have been a better course of action than the surgery that he had undergone.  The oncologist reviewed the Veteran's medical history and stated that he agreed that watchful waiting could have been considered, although given the number of positive biopsy cores and the change in his prostate specific antigen from 1994 to 1999, he was far from an ideal candidate for watchful waiting.  The approach of care that he received was certainly well within the standard of care.  The oncologist explained to the Veteran that prostate cancer treatment was inherently a matter of weighing probabilities rather than certainties of a given outcome.  The longer the Veteran was alive, the better chance that he actually benefited  from treatment.  The VA examiner, upon reviewing that note, found no breach in standard of care.  The examiner also stated that there was no evidence that the 1999 treatment received at the VA was inappropriate or not within the standards of care for prostate cancer in 1999.

In this case, there does exist an additional disability following the Veteran's treatment for prostate cancer by the VA, urinary incontinence and erectile dysfunction.  However, the elements of a claim under 38 U.S.C.A. § 1151 have not been met.  

For one, the Veteran's additional disability was a reasonably foreseeable outcome, as was stated to him by his physician prior to the surgery, and as was confirmed by the 2010 VA examiner.  

Next, the additional disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.  In that regard, the 2010 VA examiner confirmed that the Veteran's treatment for prostate cancer and resultant surgery was within the standard of care relating to prostate cancer in 1999.  In so concluding, the examiner relied on a 2007 opinion from a well-recognized and well-respected oncologist who explained to the Veteran that, given the clinical history of his prostate cancer, the approach chosen was well within the standard of care.  The Board places great probative weight on 2007 medical conclusion because the 2007 VA physician was considered to be an expert in the field of prostate cancer.  The Board finds it to also be highly probative that the 2010 VA examiner was in agreement with that opinion.  Thus, there are two opinions of record finding against the Veteran's contentions.  Moreover, the record clearly states that the Veteran received informed consent prior to the surgery, that he agreed to the possible outcome of the surgery, and that he was provided with a number of different options other than surgery.  The record is completely negative for any indication that the Veteran's treatment or surgery for prostate cancer was negligent in any way.

Furthermore, the 2008 VA examiner confirmed that any unsterilized equipment that was used on the Veteran would not have contributed to the recurrence of prostate cancer.  Additionally, the medical record does not support the Veteran's contentions.   Rather, the March 2006 letter states that he could have been exposed to hepatitis B or C, or HIV, only.  Accordingly, the Board finds that those contentions are unfounded and cannot prevail.

To the extent that the Veteran contends that 10 needles should have been used for his biopsy, rather than 4 needles, the record does not state that only 4 needles were used.  Rather, the record states that he underwent a "four-quadrant" biopsy, which does not refer to the number of needles used.  There is also no evidence of record to demonstrate that the biopsy was faulty in any respect.  Instead, the biopsy showed the prevalence of prostate cancer, which was confirmed from biopsy taken during surgery.  

To the extent that the Veteran contends that the surgery he underwent was considered to be experimental, and that had he undergone a different, more mainstream surgery, he would not have his current residuals, that argument is also unfounded and not supported by the record.  The record makes no mention of an experimental nature of the surgery offered.  The term "radical" refers to total, or complete, rather than experimental.  There is also no indication of a "cut nerve" as a residual of the surgery.  Again, the 2007 VA oncologist and 2010 VA examiner reviewed the Veteran's clinical history and found no breach of standard of care for his prostate cancer.  

Lastly, to the extent that the Veteran contends that his Gleason score was 5 rather than 6, and that he had T1c prostate cancer rather than T2c, those contentions are also unfounded.  The medical records surrounding his prostate cancer diagnosis and surgery confirm that his prostate cancer was level T2, and that his Gleason score was that of 6, or even 7, prior to surgery.

The Board acknowledges the Veteran's assertion that the surgery and treatment that he received for prostate cancer was negligent. The Board acknowledges that the Veteran is competent to describe symptoms capable of lay observation, such as incontinence and erectile dysfunction.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  He is not competent, however, to offer a medical diagnosis or etiological opinion in this case.  In that regard, for the reasons explained above, the Board finds that his statements are outweighed by the VA examiners opinions.  Accordingly, the Board finds that the Veteran's residual disability following treatment for prostate cancer is not shown to be proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, and is not the result of an event that was not reasonably foreseeable.  Therefore, the claim for compensation under 38 U.S.C.A. § 1151 for residuals  related to treatment and surgery for prostate cancer by the Department of Veterans Affairs Medical Center (VAMC) must be denied.


ORDER

Service connection for prostate cancer is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for residuals related to treatment and surgery for prostate cancer by the Department of Veterans Affairs Medical Center (VAMC) is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


